Dismissed and Memorandum Opinion filed January 10, 2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-12-00912-CV

                       SHARON CAMPBELL, Appellant
                                        V.

                           DEBBIE BERG, Appellee

                   On Appeal from County Court at Law No. 1
                           Jefferson County, Texas
                        Trial Court Cause No. 120637

                   MEMORANDUM                   OPINION


      This appeal is from a judgment signed August 28, 2012. No clerk’s record
has been filed. On November 26, 2012, appellant’s challenge to the trial court’s
order sustaining the contests to her affidavit of indigence was denied. See Tex. R.
App. P. 20.1(j).

      On November 26, 2012, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless appellant
paid or made arrangements to pay for the record and provided this court with proof
of payment, on or before December 11, 2012. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Frost, Jamison, and McCally.




                                         2